HAMBLEN, J., concurring: As in Estate of Davis v. Commissioner, 86 T.C. 1156, filed on the same date as this opinion, the majority here adopts a commonsense approach in interpreting section 2032A. In my view, the majority correctly rejects respondent’s argument that a special power of appointment under which the property could, but would not necessarily, pass to a nonqualified party precludes valuation under section 2032A. The Internal Revenue Service has taken the position that an interest which could be created by the exercise of a special power of appointment is a successive interest pursuant to section 20.2032A-8(a)(2), Estate Tax Regs. Rev. Rui. 82-140, 1982-2 C.B. 208. However, an interest created by the exercise of a general power of appointment is not so treated. Private Letter Ruling 8209004. The distinction made by the Internal Revenue Service when analyzing these two factual situations is that in the former the property is not included in the estate of the person holding the power whereas in the latter it is. While in other contexts there is a distinction between general and special powers of appointment, I can find no legislative authority for making this distinction within the context of section 2032A. I respectfully concur.